Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1-20 are pending and are being considered.
Claims 1, 4, 8-10, 14, 15, 17 and 20 have been amended.

Response to 103
Applicants arguments filed on 07/13/2022 have been fully considered and are persuasive but are moot in view of new grounds of rejection. The argument do not apply to the current art being used. 

Claim Objections 
Claims 1, 8 and 15 objected to because of the following informalities: 
Claims 1, 8 and 15 line 6 recites “…. provider bootloader application includes a plurality of public keys” and line 12 recites “a provider public key” the examiner suggest to clarify the if “a provider public key” is also part of “provider…..plurality of public key” it seems like the limitation on line 6 should read as “one of the plurality of public keys” Appropriate correction is required.

                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 20200334360) in view of Piwonka et al (hereinafter Piwonka) (US 20110113181) and further in view of Nordin et al (hereinafter Nordin) (US 20130320079).

Regarding claim 1 Inaba teaches a method, comprising (Inaba on [0002] teaches a method of detecting falsification of a boot code in an image forming apparatus);
executing, by a network device, a boot read only memory (ROM) application when the network device is powered on (Inaba Fig 6A block S701 and text on [0056 and 0080] teaches when MFP device (i.e. network device having network I/F for LAN connectivity) powers on the CPU core 301 immediately reads out a code in the boot ROM 310  (i.e. boot ROM application) and executes the boot code);
 loading, by the network device and via the boot ROM application, a provider bootloader application from a memory of the network device (Inaba Fig 6A block S701 and text on [0056-0057 and 0080-0081] teaches executes the boot code inside the Boot ROM. Then, the CPU core loads the sub-CPU FW boot code (i.e. provider bootloader application) from the flash ROM);
 calculating, by the network device, a first hash value based on decrypting a provider bootloader signature with a provider public key (Inaba Fig 6A block S702 and text on [0057] teaches decrypting firmware signature (i.e. provider bootloader signature) with public key stored in OTP memory (i.e. provider public key) to obtain hash value (i.e. first hash));
calculating, by the network device, a second hash value based on the provider bootloader application (Inaba Fig 6A block S703 and text on [0057] teaches calculating hash value (i.e. second hash value) of sub-CPU firmware code (i.e. provider bootloader application));
 determining, by the network device, whether the first hash value and the second hash value are equivalent (Inaba Fig 6A block S704 and text on [0057] teaches comparing the hash value generated at step S702 with hash value (i.e. first hash) calculated at step S703 (i.e. second hash) to determine whether the both hash values are equal to each other);
 utilizing, by the network device and when the first hash value and the second hash value are equivalent, the provider bootloader application to load an original equipment manufacturer (OEM) bootloader application from the memory (Inaba Fig 6A block S707-S708 and text on [0058-0059] teaches when first hash value and second hash value are equivalent, loading BIOS (i.e. OEM bootloader application) by obtaining address of main CPU BIOS and loading BIOS signature);
calculating, by the network device, a third hash value based on decrypting an OEM bootloader signature with one of a [[plurality]] of OEM public keys (Inaba Fig 6A block S709 and text on [0059] teaches decrypting the BIOS signature (i.e. OEM bootloader signature) with public key included in sub-CPU FW (i.e. OEM public key), thereby obtaining a hash value (i.e. third value));
 calculating, by the network device, a fourth hash value based on the OEM bootloader application (Inaba Fig 6A block S711 and text on [0059] teaches calculating hash value (i.e. fourth hash value) of the main CPU BIOS (i.e. OEM bootloader application));
determining, by the network device, whether the third hash value and the fourth hash value are equivalent (Inaba Fig 6B S712 and text on [0060] teaches comparing the third hash value with the fourth hash value to determine whether both hash value match).
	Although Inaba teaches executing a boot ROM application and comparing different hash values in boot process but fails to explicitly teach when the third hash value and the fourth hash value are equivalent, a boot process for the network device, however Piwonka from analogous art teaches plurality of OEM public keys (Piwonka on [0031-0033] teaches plurality of public key for performing decryption on the signature to calculate hash);
and completing, by the network device and when the third hash value and the fourth hash value are equivalent, a boot process for the network device (Piwonka Fig 3B block 330 and text on [0036] teaches booting the system when two hashes match).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka into the teaching of Inaba by completing the boot process when the two hashes match. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

	Although the combination of Inaba and Piwonka teaches OEM associated with a public key but fails t explicitly teach wherein the provider bootloader application includes a plurality of public keys, and wherein the plurality of public keys is associated with a group of original equipment manufacturers (OEMs) and the group of OEMs are associated with a group of components of the network device, however Nordin from analogous art teaches wherein the provider bootloader application includes a plurality of public keys, and wherein the plurality of public keys is associated with a group of original equipment manufacturers (OEMs) and the group of OEMs are associated with a group of components of the network device (Nordin Fig 8 and text on [0014-0015 and 0037-0039] teaches plurality of OEM entities for manufacture a respective unit of a product RFID device having  plurality of units (i.e. components broadly interpreted in view of [0044-0048] of instant application which can be input, output, storage, receiver, transmitter etc. of device) associated with each OEM, wherein each OEM is associated with a public key of plurality of public key as shown in Fig 8. Further teaches a process-controlling entity manage a plurality of private encryption keys, each of the plurality of private encryption keys having a respective public decryption key, each of the plurality of private encryption keys corresponding to one of the pluralities of OEM entities. The method also includes providing a plurality of respective radio-frequency identification (RFID) tags to each of the plurality of OEM entities, each of the RFID tags having a unique identification string hardcoded therein and a user-accessible memory. The method also includes having each of the plurality of OEM entities).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nordin into the combined teaching of Inaba and Piwonka by having plurality of public keys associated with plurality of OEMs. One would be motivated to do so in order to perform encryption based on plurality of public keys associated with OEM, thereby providing authenticity of product and guard against counterfeiting (Nordin on [0004-0005]).

Regarding claim 3 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 1 above Inaba further teaches receiving a new provider bootloader application and an additional OEM bootloader application; loading, via the boot ROM application, the new provider bootloader application; utilizing the new provider bootloader application to load the additional OEM bootloader application; and completing, using the additional OEM bootloader application, an additional boot process for the network device (Inaba Fig 6B block S714-S720 and text on [0061-0063] teaches if there are plurality of ROM ID, the CPU obtains BIOS firmware and BIOS signature (i.e. additional OEM bootloader) which are not loaded previously for additional process).

Regarding claim 4 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 1 above, the combination of Inaba and the cited portion of Piwonka fails to teach calculating, when the third hash value and the fourth hash value are not equivalent, a fifth hash value based on decrypting the OEM bootloader signature with another one of the plurality of OEM public keys; determining whether the fifth hash value and the fourth hash value are equivalent; and completing the boot process for the network device when the fifth hash value and the fourth hash value are equivalent, however Piwonka on different section teaches calculating, when the third hash value and the fourth hash value are not equivalent, a fifth hash value based on decrypting the OEM bootloader signature with another one of the plurality of public keys (Piwonka Fig 3A block 312, 314, 322 and text on [0031-0033] teaches calculating the hash of public key (i.e. third hash) and calculating hash by decrypting signature (i.e. fourth hash) with current key and compare if there is a match between these two hash and when the two hash do not match the process proceed to block 322 by incrementing the point to the next public key and calculating the hash by decrypting the signature using the next public key (i.e. fifth hash) the process continues until match is found or all the public keys have been checked);
26PATENT Docket No. 20200138determining whether the fifth hash value and the fourth hash value are equivalent; and completing the boot process for the network device when the fifth hash value and the fourth hash value are equivalent (Piwonka Fig 3B block 330 and text on [0035-0036] updating the BIOS leading booting the system when the two hashes match).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka cited on different section into the teaching of Inaba by calculating another hash value based on decrypting the signature with new public key when two hashes do not match and repeating the process until match is found. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 5 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 4 above, Piwonka further teaches ceasing the boot process for the network device when the fifth hash value and the fourth hash value are not equivalent (Piwonka Fig 3B block 330-334 and text on [0035] teaches At block 330, the two hash codes are compared and if they do not match, flow proceeds to block 332, where the failure is reported to the user. At this block, the original Public Key may be restored, for example, by copying it from the unchanged ROM variable block 132. The process then terminates at block 334).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka cited on different section into the teaching of Inaba by terminating the boot process when the two hashes do not match. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 6 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 1 above, Piwonka further teaches ceasing the boot process for the network device when the third hash value and the fourth hash value are not equivalent  (Piwonka Fig 3A block 312, 314, 322 and text on [0031-0033] teaches calculating the hash of public key (i.e. third hash) and calculating hash by decrypting signature (i.e. fourth hash) with current key and compare if there is a match between these two hash and when the two hash do not match the process proceed to block 322 (i.e. boot process is paused or ceased until the two hash matches, therefore when the third and fourth hashes do not match the boot process does not proceed) by incrementing the point to the next public key and calculating the hash by decrypting the signature using the next public key (i.e. fifth hash) the process continues until match is found or all the public keys have been checked. See also [0030] teaches if the two hashes do not match the procedure ends at block 310).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka cited on different section into the teaching of Inaba by terminating the boot process when the two hashes do not match. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 7 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 1 above, Piwonka further teaches wherein completing the boot process for the network device comprises one or more of: initializing components of the network device; or installing firmware for an application of the network device (Piwonka on [0036] teaches booting the system comprises updating/replacing and activating BIOS (i.e. equivalent to initializing components of device)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka into the teaching of Inaba by completing the boot process by activating the network component. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 8 Inaba teaches A network device, comprising: (Inaba Fig 1 and text on [0028] teaches multi-function peripheral (MFP) device having processor, memory and network I/F connected to LAN)
one or more processors configured to: execute a boot read only memory (ROM) application when the network device is powered on (Inaba Fig 6A block S701 and text on [0056 and 0080] teaches when MFP device powers on the CPU core 301 immediately reads out a code in the boot ROM 310  (i.e. boot ROM application) and executes the boot code);
load, via the boot ROM application, a first bootloader application from a memory of the network device (Inaba Fig 6A block S701 and text on [0056-0057 and 0080-0081] teaches executes the boot code inside the Boot ROM. Then, the CPU core loads the sub-CPU FW boot code (i.e. first bootloader application) from the flash ROM);
 27PATENT Docket No. 20200138calculate a first hash value based on decrypting a first bootloader signature with a first public key (Inaba Fig 6A block S702 and text on [0057] teaches decrypting firmware signature (i.e. first bootloader signature) with public key stored in OTP memory (i.e. provider public key) to obtain hash value (i.e. first hash));
calculate a second hash value based on the first bootloader application (Inaba Fig 6A block S703 and text on [0057] teaches calculating hash value (i.e. second hash value) of sub-CPU firmware code (i.e. first bootloader application));
determine whether the first hash value and the second hash value are equivalent (Inaba Fig 6A block S704 and text on [0057] teaches comparing the hash value generated at step S702 with hash value (i.e. first hash) calculated at step S703 (i.e. second hash) to determine whether the both hash values are equal to each other);
utilize, when the first hash value and the second hash value are equivalent, the first bootloader application to load a second bootloader application from the memory (Inaba Fig 6A block S707-S708 and text on [0058-0059] teaches when first hash value and second hash value are equivalent, loading BIOS (i.e. second bootloader application) by obtaining address of main CPU BIOS and loading BIOS signature);
 calculate a third hash value based on decrypting a second bootloader signature with one of the [[plurality]] of public keys (Inaba Fig 6A block S709 and text on [0059] teaches decrypting the BIOS signature (i.e. second bootloader signature) with public key included in sub-CPU FW (i.e. second public key), thereby obtaining a hash value (i.e. third value));
calculate a fourth hash value based on the second bootloader application (Inaba Fig 6A block S711 and text on [0059] teaches calculating hash value (i.e. fourth hash value) of the main CPU BIOS (i.e. OEM bootloader application));
 determine whether the third hash value and the fourth hash value are equivalent (Inaba Fig 6B S712 and text on [0060] teaches comparing the third hash value with the fourth hash value to determine whether both hash value match). 
	Although Inaba teaches a boot process and ending the process when hash value does not match, but fails to explicitly teach ceasing or completing boot process based on matching hash value, however Piwonka from analogous art teaches cease a boot process for the network device when the first hash value and the second hash value are not equivalent (Piwonka Fig 3A  block 306 and text [0030] teaches if the two hashes do not match the failure is reported to the use and the procedure ends at block 310. See also Fig 3B block 330-334 and text on [0035] teaches At block 330, the two hash codes are compared and if they do not match, flow proceeds to block 332, where the failure is reported to the user);
and complete the boot process for the network device when the third hash value and the fourth hash value are equivalent (Piwonka Fig 3B block 330 and text on [0036] teaches booting the system when two hashes match).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka into the teaching of Inaba by completing the boot process when the two hashes match. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).
Although the combination of Inaba and Piwonka teaches OEM associated with a public key but fails t explicitly teach wherein the provider bootloader application includes a plurality of public keys, and wherein the plurality of public keys is associated with a group of original equipment manufacturers (OEMs) and the group of OEMs are associated with a group of components of the network device, however Nordin from analogous art teaches wherein the provider bootloader application includes a plurality of public keys, and wherein the plurality of public keys is associated with a group of original equipment manufacturers (OEMs) and the group of OEMs are associated with a group of components of the network device (Nordin Fig 8 and text on [0014-0015 and 0037-0039] teaches plurality of OEM entities for manufacture a respective unit of a product having  plurality of units (i.e. components broadly interpreted in view of [0044-0048] of instant application which can be input, output, storage, receiver, transmitter etc. of device) associated with each OEM, wherein each OEM is associated with a public key of plurality of public key as shown in Fig 8. Further teaches a process-controlling entity manage a plurality of private encryption keys, each of the plurality of private encryption keys having a respective public decryption key, each of the plurality of private encryption keys corresponding to one of the pluralities of OEM entities. The method also includes providing a plurality of respective radio-frequency identification (RFID) tags to each of the plurality of OEM entities, each of the RFID tags having a unique identification string hardcoded therein and a user-accessible memory. The method also includes having each of the plurality of OEM entities).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nordin into the combined teaching of Inaba and Piwonka by having plurality of public keys associated with plurality of OEMs. One would be motivated to do so in order to perform encryption based on plurality of public keys associated with OEM, thereby providing authenticity of product and guard against counterfeiting (Nordin on [0004-0005]).

Regarding claim 9 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 8 above, Piwonka further teaches wherein the one or more processors are further configured to: generate an error message when the first hash value and the second hash value are not equivalent (Piwonka Fig 3A block 306 and text [0030] teaches if the two hashes do not match the failure is reported to the use and the procedure ends at block 310. See also Fig 3B block 330-334 and text on [0035] teaches At block 330, the two hash codes are compared and if they do not match, flow proceeds to block 332, where the failure is reported to the user).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka into the teaching of Inaba by completing the boot process when the two hashes match and sending an error message to user when the two hashes do not match. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 10 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 8 above, the combination of Inaba and the cited portion Piwonka fails to teach wherein the one or more processors are further configured to:28PATENT Docket No. 20200138calculate, when the third hash value and the fourth hash value are not equivalent, another hash value based on decrypting the second bootloader signature with another one of the plurality of second public keys; repeat the calculating of the other hash value until the other hash value and the fourth hash value are equivalent; and complete the boot process for the network device when the other hash value and the fourth hash value are equivalent, however Piwonka from analogous art teaches wherein the one or more processors are further configured to:28PATENT Docket No. 20200138calculate, when the third hash value and the fourth hash value are not equivalent, another hash value based on decrypting the second bootloader signature with another one of the plurality of public keys (Piwonka Fig 3A block 312, 314, 322 and text on [0031-0033] teaches calculating the hash of public key (i.e. third hash) and calculating hash by decrypting signature (i.e. fourth hash) with current key and compare if there is a match between these two hash and when the two hash do not match the process proceed to block 322 by incrementing the point to the next public key and calculating the hash (i.e. other hash) by decrypting the signature using the next public key the process continues until match is found or all the public keys have been checked);
repeat the calculating of the other hash value until the other hash value and the fourth hash value are equivalent; and complete the boot process for the network device when the other hash value and the fourth hash value are equivalent (Piwonka Fig 3A block 312, 314, 322 and text on [0031-0033] teaches calculating the hash of public key (i.e. third hash) and calculating hash by decrypting signature (i.e. fourth hash) with current key and compare if there is a match between these two hash and when the two hash do not match the process proceed to block 322 by incrementing the point to the next public key and calculating the hash (i.e. other hash) by decrypting the signature using the next public key the process continues until match is found or all the public keys have been checked).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka cited on different section into the teaching of Inaba by calculating another hash value based on decrypting the signature with new public key when two hashes do not match and repeating the process until match is found. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 11 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 8 above, Piwonka further teaches wherein the one or more processors are further configured to: cease the boot process for the network device when the first hash value and the second hash value are not equivalent (Piwonka Fig 3A block 306 and text [0030] teaches if the two hashes do not match the failure is reported to the use and the procedure ends at block 310. See also Fig 3B block 330-334 and text on [0035] teaches At block 330, the two hash codes are compared and if they do not match, flow proceeds to block 332, where the failure is reported to the user).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka cited on different section into the teaching of Inaba by terminating the boot process when the two hashes do not match. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 12 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 8 above, the combination of Inaba and cited portion of Piwonka fails to explicitly teach wherein the first bootloader signature is generated based on signing the first bootloader application with a first private key, however Piwonka on different section teaches wherein the first bootloader signature is generated based on signing the first bootloader application with a first private key (Piwonka on [0028 and 0033-0034] teaches bootloader signature generated using private key PrK[1] (i.e. first private key)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka cited on different section into the teaching of Inaba by signing the bootloader signature with private key. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on encrypting the signature with private key and validating the hash values to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 13 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 8 above, Piwonka further teaches wherein the second bootloader signature is generated based on signing the second bootloader application with a second private key (Piwonka on [0036] teaches bootloader signature generated using private key PrK[4] (i.e. second private key)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka into the teaching of Inaba by signing the bootloader signature with private key. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on encrypting the signature with private key and validating the hash values to improve overall security of the system (Piwonka on [0001-0003]).


Regarding claim 14 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 8 above, Inaba further teaches wherein the network device supports applications and firmware provided by the group of OEMs associated with the plurality of public keys (Inaba on [0034 and 0041] teaches MFP device supporting application and firmware provided by the OEM and are associated with public key stored in ROM memory and OTP memory).

Regarding claim 15 Inaba teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to: (Inaba on [0093] teaches computer executable instructions stored on a storage memory executed by processor of the device);
store a provider bootloader application, an original equipment manufacturer (OEM) bootloader application, a provider bootloader signature, and an OEM bootloader signature in a memory of the network device (Inaba Fig 5 and text on [0050-0052] teaches the flash ROM memory 112 of multifunction peripheral apparatus 1 stores the main CPU BIOS boot code 501 (i.e. OEM bootloader application), BIOS signature 502 (i.e. OEM bootloader application), sub-CPU firmware boot code 504 (i.e. provider bootloader application) and firmware signature 505 (i.e. provider bootloader application signature));
store a provider public key and a boot read only memory (ROM) application in a chipset of the network device (Inaba on [0057 and 0080] teaches storing public key in one time programable memory 304. See also on [0033-0034 and 0056] teaches storing boot code (i.e. boot ROM application) in ROM storage);
execute the boot ROM application when the network device is powered on (Inaba Fig 6A block S701 and text on [0056 and 0080] teaches when MFP device powers on the CPU core 301 immediately reads out a code in the boot ROM 310  (i.e. boot ROM application) and executes the boot code);
load, via the boot ROM application, the provider bootloader application from the memory (Inaba Fig 6A block S701 and text on [0056-0057 and 0080-0081] teaches executes the boot code inside the Boot ROM. Then, the CPU core loads the sub-CPU FW boot code (i.e. provider bootloader application) from the flash ROM);
calculate a first hash value based on decrypting the provider bootloader signature with the provider public key (Inaba Fig 6A block S702 and text on [0057] teaches decrypting firmware signature (i.e. provider bootloader signature) with public key stored in OTP memory (i.e. provider public key) to obtain hash value (i.e. first hash));
 calculate a second hash value based on the provider bootloader application (Inaba Fig 6A block S703 and text on [0057] teaches calculating hash value (i.e. second hash value) of sub-CPU firmware code (i.e. provider bootloader application));
determine whether the first hash value and the second hash value are equivalent (Inaba Fig 6A block S704 and text on [0057] teaches comparing the hash value generated at step S702 with hash value (i.e. first hash) calculated at step S703 (i.e. second hash) to determine whether the both hash values are equal to each other);
utilize, when the first hash value and the second hash value are equivalent, the provider bootloader application to load the OEM bootloader application from the memory (Inaba Fig 6A block S707-S708 and text on [0058-0059] teaches when first hash value and second hash value are equivalent, loading BIOS (i.e. OEM bootloader application) by obtaining address of main CPU BIOS and loading BIOS signature);
calculate a third hash value based on decrypting the OEM bootloader signature with one of the [[plurality of]] OEM public keys (Inaba Fig 6A block S709 and text on [0059] teaches decrypting the BIOS signature (i.e. OEM bootloader signature) with public key included in sub-CPU FW (i.e. OEM public key), thereby obtaining a hash value (i.e. third value));
 calculate a fourth hash value based on the OEM bootloader application (Inaba Fig 6A block S711 and text on [0059] teaches calculating hash value (i.e. fourth hash value) of the main CPU BIOS (i.e. OEM bootloader application));
determine whether the third hash value and the fourth hash value are equivalent (Inaba Fig 6B S712 and text on [0060] teaches comparing the third hash value with the fourth hash value to determine whether both hash value match).
Although Inaba teaches executing a boot ROM application and comparing different hash values in boot process but fails to explicitly teach when the third hash value and the fourth hash value are equivalent, a boot process for the network device, however Piwonka from analogous art teaches plurality of OEM public keys (Piwonka on [0031-0033] teaches plurality of public key for performing decryption on the signature);
and complete a boot process for the network device when the third hash value and the fourth hash value are equivalent (Piwonka Fig 3B block 330 and text on [0036] teaches booting the system when two hashes match).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka into the teaching of Inaba by completing the boot process when the two hashes match. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).
Although the combination of Inaba and Piwonka teaches OEM associated with a public key but fails t explicitly teach wherein the provider bootloader application includes a plurality of public keys, and wherein the plurality of public keys is associated with a group of original equipment manufacturers (OEMs) and the group of OEMs are associated with a group of components of the network device, however Nordin from analogous art teaches wherein the provider bootloader application includes a plurality of public keys, and wherein the plurality of public keys is associated with a group of original equipment manufacturers (OEMs) and the group of OEMs are associated with a group of components of the network device (Nordin Fig 8 and text on [0014-0015 and 0037-0039] teaches plurality of OEM entities for manufacture a respective unit of a product having  plurality of units (i.e. components broadly interpreted in view of [0044-0048] of instant application which can be input, output, storage, receiver, transmitter etc. of device) associated with each OEM, wherein each OEM is associated with a public key of plurality of public key as shown in Fig 8. Further teaches a process-controlling entity manage a plurality of private encryption keys, each of the plurality of private encryption keys having a respective public decryption key, each of the plurality of private encryption keys corresponding to one of the pluralities of OEM entities. The method also includes providing a plurality of respective radio-frequency identification (RFID) tags to each of the plurality of OEM entities, each of the RFID tags having a unique identification string hardcoded therein and a user-accessible memory. The method also includes having each of the plurality of OEM entities).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nordin into the combined teaching of Inaba and Piwonka by having plurality of public keys associated with plurality of OEMs. One would be motivated to do so in order to perform encryption based on plurality of public keys associated with OEM, thereby providing authenticity of product and guard against counterfeiting (Nordin on [0004-0005]).

Regarding claim 16 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 15 above, the combination of Inaba and cited section of Piwonka fails to explicitly teach wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: cease the boot process for the network device when the first hash value and the second hash value are not equivalent; and generate an error message when the first hash value and the second hash value are not equivalent, however Piwonka on different portion teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: cease the boot process for the network device when the first hash value and the second hash value are not equivalent; and generate an error message when the first hash value and the second hash value are not equivalent (Piwonka Fig 3A block 306 and text [0030] teaches if the two hashes do not match the failure is reported to the use and the procedure ends at block 310. See also Fig 3B block 330-334 and text on [0035] teaches At block 330, the two hash codes are compared and if they do not match, flow proceeds to block 332, where the failure is reported to the user). rega
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka cited on different section into the teaching of Inaba by terminating the boot process when the two hashes do not match and sending failure message to the user. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 17 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 15 above, the combination of Inaba and cited section of Piwonka fails to explicitly teach wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: calculate, when the third hash value and the fourth hash value are not equivalent, a fifth hash value based on decrypting the OEM bootloader signature with another one of the plurality of OEM public keys; determine whether the fifth hash value and the fourth hash value are equivalent; and selectively: complete the boot process for the network device when the fifth hash value and the fourth hash value are equivalent, or cease the boot process for the network device when the fifth hash value and the 31PATENTDocket No. 20200138fourth hash value are not equivalent, however Piwonka on different portion teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: calculate, when the third hash value and the fourth hash value are not equivalent, a fifth hash value based on decrypting the OEM bootloader signature with another one of the plurality of public keys (Piwonka Fig 3A block 312, 314, 322 and text on [0031-0033] teaches calculating the hash of public key (i.e. third hash) and calculating hash by decrypting signature (i.e. fourth hash) with current key and compare if there is a match between these two hash and when the two hash do not match the process proceed to block 322 by incrementing the point to the next public key and calculating the hash by decrypting the signature using the next public key (i.e. fifth hash) the process continues until match is found or all the public keys have been checked);
determine whether the fifth hash value and the fourth hash value are equivalent; and selectively: complete the boot process for the network device when the fifth hash value and the fourth hash value are equivalent, or cease the boot process for the network device when the fifth hash value and the 31PATENTDocket No. 20200138fourth hash value are not equivalent (Piwonka Fig 3B block 330 and text on [0035-0036] updating the BIOS leading booting the system when the two hashes match (i.e. fourth and fifth hash value match)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka cited on different section into the teaching of Inaba by calculating another hash value based on decrypting the signature with new public key when two hashes do not match and repeating the process until match is found. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 18 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 15 above Piwonka further teaches wherein the one or more instructions, that cause the one or more processors to complete the boot process for the network device, cause the one or more processors to one or more of: initialize components of the network device; or install firmware for an application of the network device (Piwonka on [0036] teaches booting the system comprises updating or replacing BIOS image (i.e. equivalent to initializing components of device)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka into the teaching of Inaba by completing the boot process by activating the network component. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Regarding claim 19 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 15 above, Inaba further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive a new provider bootloader application and an additional OEM bootloader application; and complete, based on the new provider bootloader application and the additional OEM bootloader application, an additional boot process for the network device  (Inaba Fig 6B block S714-S720 and text on [0061-0063] teaches if there are plurality of ROM ID, the CPU obtains BIOS firmware and BIOS signature (i.e. additional OEM bootloader) which are not loaded previously for additional process).
Regarding claim 20 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 15 above, Piwonka further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: calculate, when the third hash value and the fourth hash value are not equivalent, another hash value based on decrypting the OEM bootloader signature with another one of the plurality of public keys; repeat the calculating of the other hash value until the other hash value and the fourth 32PATENT Docket No. 20200138 hash value are equivalent (Piwonka Fig 3A block 312, 314, 322 and text on [0031-0033] teaches calculating the hash of public key (i.e. third hash) and calculating hash by decrypting signature (i.e. fourth hash) with current key and compare if there is a match between these two hash and when the two hash do not match the process proceed to block 322 by incrementing the point to the next public key (i.e. another OEM public key) and calculating the hash by decrypting the signature using the next public key (i.e. other hash) the process continues until match is found or all the public keys have been checked);
and complete the boot process for the network device when the other hash value and the fourth hash value are equivalent (Piwonka Fig 3B block 330 and text on [0035-0036] updating the BIOS leading booting the system when the two hashes match (i.e. fourth and fifth hash value match)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Piwonka cited on different section into the teaching of Inaba by calculating another hash value based on decrypting the signature with new public key when two hashes do not match and repeating the process until match is found. One would be motivated to do so in order to complete the boot process of system when updating BIOS information based on validating the hash values and further to improve overall security of the system (Piwonka on [0001-0003]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 20200334360) in view of Piwonka et al (hereinafter Piwonka) (US 20110113181), in view of Nordin et al (hereinafter Nordin) (US 20130320079) and further in view of Chun et al (hereinafter Chun) (US 20070192610).

Regarding claim 2 the combination of Inaba, Piwonka and Nordin teaches all the limitations of claim 1 above Inaba further teaches further comprising: receiving the provider bootloader application, the OEM bootloader application, the provider bootloader signature, and the OEM bootloader signature (Inaba Fig 6A and text on [0050-0060] teaches loading (i.e. receiving) main CPU BIOS boot code (i.e. OEM bootloader application), BIOS signature (i.e. OEM bootloader application), sub-CPU firmware boot code (i.e. provider bootloader application) and firmware signature (i.e. provider bootloader application signature));
storing the provider bootloader application, the OEM bootloader application, the provider bootloader signature, and the OEM bootloader signature in the memory; receiving the provider public key and the boot ROM application (Inaba Fig 5 and text on [0050-0052] teaches the flash ROM memory 112 of multifunction peripheral apparatus 1 stores the main CPU BIOS boot code 501 (i.e. OEM bootloader application), BIOS signature 502 (i.e. OEM bootloader application), sub-CPU firmware boot code 504 (i.e. provider bootloader application) and firmware signature 505 (i.e. provider bootloader application signature)).
	Although the combination teaches storing the public key in one-time programmable memory and Boot ROM application in a ROM memory, but fails to explicitly teach storing the public key and the ROM application in OTP memory, however Chun from analogous art teaches storing the provider public key and the boot ROM application in a one-time- programmable memory in a chipset of the network device (Chun on [0034] teaches the root public key r and/or the boot code may be stored in the OTP area of the NAND Flash).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Chun into the combined teaching of Inaba and Piwonka by storing the public key and ROM application in OTP memory. One would be motivated to do so in order to securely boot an electronic device based on public key and boot code stored in a one-time programmable memory, since the data stored in one-time programmable memory is non-alterable thereby allowing authenticated program to be executed and preventing unauthorized program from executing (Chun on [0008-0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

/MOEEN KHAN/               Examiner, Art Unit 2436